Exhibit 10.1

 

  

FORM OF SUBSCRIPTION AGREEMENT

 

Kadmon Holdings, Inc.
450 East 29th Street
New York, NY 10016

 

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.                  This Subscription Agreement (this “Agreement”) is made as of
the date set forth below between Kadmon Holdings, Inc., a Delaware corporation
(the “Company”), and the Investor.

 

2.                  The Company has authorized the sale and issuance to certain
investors of up to an aggregate of [•] shares (the “Shares”) of its Common
Stock, par value $0.001 per share (the “Common Stock”) and warrants to purchase
an aggregate of [•] shares of Common Stock (the “Warrants” and together with the
Shares, the “Securities”), for a purchase price of $3.00 per share and $0.001
per warrant (together, the “Purchase Price”). Each Share is being sold together
with a Warrant to purchase 0.40 shares of Common Stock at an exercise price of
$3.35 per share.

 

3.                  The offering and sale of the Securities (the “Offering”) is
being made pursuant to (1) an effective Registration Statement on Form S-3
(including the Prospectus contained therein (the “Base Prospectus”), the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), (2) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof and (3)
a Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities and terms of the Offering that will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).

 

4.                  The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares of Common Stock and the Warrants set forth below at the aggregate
purchase price set forth below. The Securities shall be purchased pursuant to
the Terms and Conditions for Purchase of Securities attached hereto as Annex I
and incorporated herein by reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten.

 

5.                  The Investor acknowledges that (i) there is no minimum
offering amount and (ii) the Investor’s obligations under this Agreement,
including the obligation to purchase Securities, are expressly not conditioned
on the purchase by any or all of the Other Investors (as defined in Annex I
hereto) of the Securities that they have agreed to purchase from the Company or
the sale by the Company of any specified aggregate number of Securities.

 

6.                  The settlement of the Securities purchased by the Investor
shall be by delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name

 



 

 

 

and address as set forth below, and released by American Stock Transfer & Trust
Company, LLC, the Company’s transfer agent (the “Transfer Agent”), to the
Investor at Closing (as defined in Section 3.1 of Annex I hereto).

 

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the SECURITIES are maintained to set
up a Deposit/Withdrawal at Custodian (“DWAC”) instructing the Transfer Agent to
credit such account or accounts with the SECURITIES.

 

after the execution of this Agreement by the Investor and the Company, the
Investor shall at Closing remit by wire transfer the amount of funds equal to
the aggregate purchase price for the SECURITIES being purchased by the Investor
to the following account:

 

Bank:   Bank Address:       Routing#:   Acct#:   Acct Name:  

 

It is the investor’s responsibility to (A) make the necessary wire transfer in a
timely manner and (B) arrange for settlement by way of DWAC in a timely manner.
If the Investor does not deliver the aggregate purchase price for the SECURITIES
or does not make proper arrangements for settlement in a timely manner, the
SECURITIES may not be delivered at Closing to the Investor or the Investor may
be excluded from the closing altogether.

 

7.       The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Securities, acquired, or obtained the right to acquire,
15% or more of the Common Stock (or securities convertible into or exercisable
for Common Stock) or the voting power of the Company on a post-transaction
basis.

 

8.       The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated August 15, 2017, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering

 

-2- 

 

Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

 

9.       No offer by the Investor to buy Securities will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked by the Investor, without obligation or commitment of any kind, at any
time prior to the Company sending (orally, in writing or by electronic mail)
notice of its acceptance of such offer. An indication of interest will involve
no obligation or commitment of any kind until the Investor has been delivered
the Offering Information and this Agreement is accepted and countersigned by or
on behalf of the Company.

 

[The remainder of this page is intentionally left blank.]

 

 

-3- 

 

 



Number of Shares:   Purchase Price Per Share:   Number of Warrants:   Purchase
Price Per Warrant:   Aggregate Purchase Price:  

  

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 



 

  Dated as of:               INVESTOR       By:     Print Name:   Title:  
Address:                 Facsimile:  



   

Agreed and Accepted



This          day of                       , 20[•]:

 

KADMON HOLDINGS, INC.

 

 



By:     Name:   Title:    



 

 



 

-4- 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.       Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.

 

2.       Agreement to Sell and Purchase the Securities.

 

2.1       At the Closing (as defined in Section 3.1), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Securities set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2       The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

3.       Closings and Delivery of the Securities and Funds.

 

3.1       Closing. The completion of the purchase and sale of the Securities, or
a portion thereof, (the “Closing”) shall occur upon delivery of the Securities
against payment therefor on or about [•], which is the [•] business day
following the date of pricing of the Securities, or at such earlier date as the
Company and Investors shall agree (the “Closing Date”), in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause the Transfer Agent
to deliver to the Investor the number of Securities set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Securities being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

 

3.2       Conditions to the Company’s Obligations. (a) The Company’s obligation
to issue and sell the Securities to the Investor shall be subject to (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

(b)       Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities as set forth on the Signature Page will be subject to
the completion of the Offering by the Company.

 

(c)       Disclaimer Regarding Partial Settlement. The Investor’s obligations
are expressly not conditioned on the purchase by any or all of the Other
Investors of the Securities that they have agreed to purchase from the Company
or the sale by the Company of any specified

 

-5- 

 

aggregate number of Securities to the Other Investors or in the concurrent
registered public offering being conducted by the Company.

 

3.3       Delivery of Funds. Delivery by Electronic Book-Entry at The Depository
Trust Company. After the execution of this Agreement by the Investor and the
Company, at Closing the Investor shall remit by wire transfer the amount of
funds equal to the aggregate purchase price for the Securities being purchased
by the Investor to the following account designated by the Company:

 

Bank:   Bank Address:       Routing#:   Acct#:   Acct Name:  

 

Investor shall also furnish the Company a completed W-9 form (or, in the case of
an Investor who is not a United States citizen or resident, a W-8 form).

 

3.4       Delivery of Securities. Delivery by Electronic Book-Entry at The
Depository Trust Company. No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the
Securities being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Computershare Trust Company, N.A., the Company’s transfer agent, to
credit such account or accounts with the Securities by means of an electronic
book-entry delivery. Such DWAC shall indicate the settlement date for the
deposit of the Securities, which date shall be the Closing. Simultaneously with
the delivery to the Company by the Investor of the funds pursuant to Section 3.3
above, the Company shall direct its transfer agent to credit the Investor’s
account or accounts with the Securities pursuant to the information contained in
the DWAC.

 

4.       Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

 

4.1       The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of
Securities set forth on the Signature Page, has received and is relying solely
upon (i) the Disclosure Package and the documents incorporated by reference
therein and (ii) the Offering Information.

 

4.2       (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company that would permit an offering of the
Securities, or possession or distribution of offering materials in connection
with the issue of the Securities in any jurisdiction outside the United States
where action for that purpose is required and (b) if the Investor is outside the
United States, it

 

-6- 

 

will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.

 

4.3       The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4       The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities.

 

4.5       Since the date on which the Company first contacted such Investor
about the Offering, the Investor has not engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities) and has not violated its
obligations of confidentiality. Each Investor covenants that it will not engage
in any transactions in the securities of the Company (including Short Sales) or
disclose any information about the contemplated offering (other than to its
advisors that are under a legal obligation of confidentiality) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed.
Each Investor agrees that it will not use any of the Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

5.       Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein will survive the execution of this Agreement, the delivery to the
Investor of the Securities being purchased and the payment therefor.

 

6.       Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if

 

-7- 

 

delivered by facsimile, upon electric confirmation of receipt and will be
delivered and addressed as follows:

 

(a)        if to the Company, to:

 

Kadmon Holdings, Inc.



450 East 29th Street



New York, NY 10016



Attention: General Counsel



Email: steve@kadmon.com

 

with copies to:

 

Sophia Hudson



Davis Polk & Wardwell LLP



450 Lexington Avenue



New York, New York 10017



Facsimile: 212-701-5800

 

(b)         if to the Investor, at its address on the Signature Page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

 

7.       Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

 

8.       Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.       Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.       Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

12.       Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Securities to such Investor.

 

-8- 

 

13.       Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the Offering and disclosing all material
terms and conditions of the Offering prior to the opening of the financial
markets in New York City on the business day after the date hereof at the
latest.

 

[The remainder of this page is intentionally left blank.]

 

 

 

-9- 

 

Exhibit A

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

 



1. The exact name that your Securities are to be registered in (attach
additional sheets, if necessary). You may use a nominee name if appropriate:    
    2. The relationship between the Investor and the registered holder listed in
response to item 1 above:         3. The mailing address of the registered
holder listed in response to item 1 above:         4. The Social Security Number
or Tax Identification Number of the registered holder listed in the response to
item 1 above:         5. Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Securities are maintained):        
6. DTC Participant Number:         7. Name of Account at DTC Participant being
credited with the Securities **:         8. Account Number at DTC Participant
being credited with the Securities:  



 

 

 

** In order to ensure timely settlement, please cause your broker or custodian
to include the name of the ultimate beneficial holder or sub-account to which
the Securities shall be credited in the DWAC authorization request.

 

 







 



 